Title: From John Adams to Elbridge Gerry, 19 March 1786
From: Adams, John
To: Gerry, Elbridge


     
      Dear Sir
      Grosvenor Square March 19. 1786
     
     Before the Arrival of your kind Letter by Wingrove I had heard, from various quarters, of your Marriage and had received the most agreable Accounts of the Character of the Lady. give me leave to congratulate you, on this happy Event. Nothing can be more pleasing than the Transition from the Turbulence of War and Politicks to the Tranquility of domestick Life, in the Arms of a Lady of so much Merit. You know I always spoke respectfully of the State of Matrimony. You have already found I dare say, that I had reason, and you will be more and more convinced of it. Will you introduce me to Mrs Gerry and make her my Friend?
     
     We expect Soon to hear from Barclay at Morocco and Lamb at Algiers, but We despair of any better News than that the Money limited is ten times too little.
     We shall not probably, be able to obtain a Treaty of Peace with Tripoli Tunis and Morocco under Five and thirty thousand Guineas each. and Algiers may demand an hundred Thousands.— If Congress will go to this Expence and can borrow the Money in holland, We may have Peace.— after the delay of a Year or two it may cost Us a Million.—
     In England there is no Appearance of a Change of System towards America.
     T. Boylstone carried a Cargo of Oil to France and sold it well.— he laid out the Money in raw Sugars which he sent to Boston? This is an Idea, that I Suggested to Congress in some Letters three Years ago.
     Raw Sugars may be purchased in France & Portugal, in any Quantities, of the best quality and at a cheaper Price, than you can have them in the British West India Islands. Vessells going to our States from Europe frequently want freight, because our Exports are more voluminous than our Imports. from these Premises draw your Conclusion and judge whether, our Sugar houses cannot be made very usefull to Us.—?
     I am my dear sir, with the best Respects / of my Family to your Lady, your / affectionate
     
      John Adams
     
    